Citation Nr: 1538391	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for a peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board has reviewed Veteran's paper claims file and the electronic claims files, to include Virtual VA and the Veterans Benefit Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

In June 2010, the Veteran submitted a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, claimed as due to Agent Orange exposure.  The Veteran asserted that if you looked at all of his symptoms, he believes that they pointed to acute and sub-acute peripheral neuropathy.

The Veteran served in Vietnam from July 1966 to July 1967, and therefore, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).   Nevertheless, herbicide exposure alone does not warrant service connection, rather, such exposure must cause a disease or disability to develop.  That is, if a person is presumed to have been exposed to herbicides, service connection may then be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.

VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still needs to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

The Veteran was not diagnosed with peripheral neuropathy in service or for a number of decades after service.  After serving in Vietnam for one year, the Veteran indicated in his July 1967 self-report of medical history at the time of separation that he currently experienced, or had previously experienced, leg cramps.  However, the medical officer indicated that he had reviewed the positive answers on the medical history survey, but found them to be of no medical significance.  The Veteran's separation physical also found him to be neurologically normal.  

In support of his claim, the Veteran has reported that he had experienced symptoms such as muscle cramps, skin tingling, fatigue, and severe migraine headaches since he was in Vietnam in 1967.  He believes these symptoms were indicative of the onset of peripheral neuropathy, but that peripheral neuropathy simply was not diagnosed at that time.  In a February 2011 letter, the Veteran stated that he began to experience symptoms which he now believes to have been peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities approximately one month after he returned from Vietnam.  He also indicated that he sought treatment for two years for this condition from his family physician, but those records have been destroyed.
 
The Veteran has submitted a March 2011 medical opinion from a private neurologist.  The neurologist stated that the Veteran has peripheral neuropathy that developed over the last several years with no identifiable cause.  The neurologist also noted that the Veteran indicated that he was exposed to Agent Orange while in Vietnam.  Finally, the neurologist opined that there is a possibility that exposure to pesticides could cause delayed peripheral neuropathy, but he was unsure as to the link.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  As the March 2011 private medical opinion employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection.   As it provides an indication of a nexus, however, the Board finds VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, it appears that some service treatment records or personnel records may be outstanding.  First, the Veteran's service treatment records indicate that the Veteran was struck by truck while serving in Vietnam, and, that as a result of that incident, the Veteran was given a profile of restrictions on his physical activity until he recuperated.  The details of the Veteran's profile are not contained in the service treatment records before the Board; however, the profile may be memorialized in his personnel records.  In addition to receiving a profile of restrictions on his physical activity, the treating medical personnel also took x-rays.  A copy of the x-rays is not contained in the service records before the Board, but may possibly be located elsewhere.  Therefore, the RO should also seek to obtain any service treatment records or personnel records which are not already of record including: the details of the Veteran's profile of restrictions; and a copy of the Veteran's x-rays.  

Furthermore, on August 19, 2015, the Board received a letter from The American Legion, the Veteran's representative, in which they submitted a waiver on the Veteran's behalf indicating that the Veteran would be submitting additional evidence to the Board and waiving consideration of this evidence by the RO.  To date, the Board has not received this additional evidence.  Therefore, the RO should request that the Veteran, as well as the Veteran's representative, send an additional copy of this evidence.
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment and personnel records related to the incident in which the Veteran was struck by a truck in Vietnam; including the details of the profile of restrictions on his physical activity until the Veteran recuperated; and a copy of any x-rays.

2.  Obtain a copy of the additional evidence referred to in the August 19, 2015 waiver from the Veteran's representative.

3.  After completing the above actions, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy.  A complete rationale should be provided for any opinion expressed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy had its onset in service, within the first post-service year, or is otherwise the result of a disease or injury in service, to include herbicide exposure.  For the purposes of the examination, it is presumed that the Veteran was exposed to herbicides, such as Agent Orange, in service.  The examiner should also consider the symptoms such as tingling and numbness which the Veteran has reported experiencing shortly after returning from Vietnam, and opine as to whether they are indicative of the onset of the Veteran's currently diagnosed peripheral neuropathy.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

